      Case 1:18-cv-02830-JPO Document 257 Filed 09/09/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS             Master Docket No. 18-cv-02830
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:

ALL ACTIONS




         DECLARATION OF LESLEY E. WEAVER ON BEHALF OF
    BLEICHMAR FONTI & AULD LLP IN SUPPORT OF PLAINTIFFS’ LEAD
 COUNSEL’S MOTION FOR AWARD OF ATTORNEYS’ FEES AND PAYMENT OF
                           EXPENSES
          Case 1:18-cv-02830-JPO Document 257 Filed 09/09/21 Page 2 of 5




         I, Lesley E. Weaver, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

         1.      I am a partner with the law firm Bleichmar Fonti & Auld LLP (“BFA”). I

respectfully submit this Declaration in support of Plaintiffs’ Lead Counsel’s Motion for an

Award of Attorneys’ Fees and Payment of Expenses in connection with the services rendered in

the Action and the proposed class action settlements with Barclays and JPMorgan.

         2.      The statements herein are true to the best of my personal knowledge, information

and belief based on BFA’s books and records and information received from its attorneys and

staff.

         3.      This firm serves as one of the Plaintiffs’ Counsel and is counsel of record for

Southeastern Pennsylvania Transportation Authority (“SEPTA”) who serves as a named Plaintiff

in the Action.

         4.      I am the partner who oversaw my firm’s involvement in the Action. BFA’s time

and expense records (including, where necessary, backup documentation) have been reviewed to

confirm both the accuracy of the entries as well as the necessity for and reasonableness of the

time and expenses expended in this litigation. As a result of this review, certain reductions were

made to both time and expenses either in the exercise of billing judgment or to conform to our

agreement with SEPTA, directions from Plaintiffs’ Lead Counsel or my firm’s practice. As a

result of this review and related reductions, the time reflected in BFA’s lodestar calculation and

the expenses for which payment is sought are reasonable in amount and were necessary to

prosecute the Action and resolve the settlement before the Court.

         5.      During the course of this litigation following the filing of our client’s complaint,

and as detailed herein, BFA worked on assignments that it was specifically directed to perform

by Plaintiffs’ Lead Counsel.
            Case 1:18-cv-02830-JPO Document 257 Filed 09/09/21 Page 3 of 5




        6.        Set forth below in ¶ 8 is a summary reflecting the amount of time (after any

applicable reductions) BFA attorneys and professional staff worked on the Action from the

inception of the case through May 31, 2020, and the corresponding lodestar value of that work.

The schedule in ¶ 8 was prepared based upon daily time records maintained by BFA attorneys

and professional support staff in the ordinary course of business, and the lodestar calculations are

based on the firm’s current hourly billing rates.

        7.        The services BFA performed on behalf of the putative class include, but are not

limited to, the following:

             •    Researched and analyzed claims, drafted complaint;

             •    Analyzed purchase and pricing data as well as economic materials to assess

                  damages; worked with experts to create damages model;

             •    Conducted research, drafted portions of Plaintiffs’ Opposition to Defendants’

                  Motion to Dismiss.

        8.        BFA’s total fee compensable time for which it seeks an award of attorneys’ fees is

summarized below.

                                                                Hours from      Lodestar from
                 Attorneys              Role 1          Rates   inception to     inception to
                                                                 5/31/2020         5/31/2020
        Lindley, Robert            SA                   360     21.90           $7,884.00
        Ornelas, Angelica          A                    655     34.00           $22,270.00
        Simnowitz, Sara            OC                   710     21.10           $14,981.00
        Weaver, Lesley             P                    885     124.60          $110,271.00
        Weiler, Matthew            A                    655     148.40          $97,202.00

        TOTALS                                                  350.00          $252,608.00




        1
         “P” refers to Partners. “OC” refers to Of Counsel. “A” refers to Associates. “SA” refers to Staff
Attorneys.
                                                    2
         Case 1:18-cv-02830-JPO Document 257 Filed 09/09/21 Page 4 of 5




       9.      The total time for which my firm is requesting an award of legal fees is 350.00

hours. The total lodestar value of these professional services is $252,608.00.

       10.     The above hourly rates for BFA’s attorneys and professional support staff are the

firm’s current hourly rates. The hourly rates for attorneys and professional support staff in my

firm are the same as the regular rates charged for their services in contingent fee matters and

non-contingent fee matters. Timekeepers with less than 15 hours were excluded. For personnel

no longer employed by BFA, the lodestar calculation is based on the billing rates for such

personnel in his or her final year of employment. The time and lodestar spent preparing the Fee

and Expense Application were also excluded from the above values.

       11.     The firm’s lodestar figures do not include charges for expense items. Expense

items are billed separately, and such charges are not duplicated in the firm’s current billing rates.

Further, expense items do not contain any general overhead costs and do not contain a surcharge

over the amount paid to the corresponding vendor(s).

       12.     As detailed and categorized in the below schedule, BFA has incurred a total of

$1,206.33 in expenses from inception through May 31, 2020 for which it seeks to be reimbursed

from the Settlement Fund.

             Expense Categories                                   Cumulative Expenses
 Court Costs                                          625.56
 Federal Express                                      50.71
 Computer Research                                    150.81
 Telephone/telecopier                                 0.46
 Travel                                               378.79

 TOTAL                                                $1,206.33




                                                  3
         Case 1:18-cv-02830-JPO Document 257 Filed 09/09/21 Page 5 of 5




       13.     The above schedule was prepared based upon expense records reflected in the

books and records of BFA. These books and records are prepared from expense vouchers, check

records, receipts and other source materials.

       I declare under penalty of perjury that the foregoing is true and correct.



 Executed on _July 26 , 2021
 Oakland, CA
                                                       Lesley E. Weaver




                                                 4
